Citation Nr: 1819241	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  11-33 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for nevi. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1966 to August 1969. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Montgomery, Alabama Regional Office (RO). In a November 2010 rating decision, the RO granted an earlier effective date of October 21, 2008 for the Veteran's service-connected nevi.

In a November 2015 written statement, the Veteran withdrew his request for a Board hearing. 38 C.F.R. § 20.704(e) (2017).

In August 2017 and December 2017, the Board remanded the appeal to the RO for additional action.


FINDING OF FACT

The Veteran does not have a characteristic of disfigurement on his head, face, or neck, or impairment of function as a result of his service-connected nevi.


CONCLUSION OF LAW

The criteria to establish an initial compensable rating for nevi have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.118, Diagnostic Code (DC) 7819 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).

When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under multiple DCs, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Under DC 7819, benign skin neoplasms like the Veteran's nevi may be rated as disfigurement of the head, face, or neck under DC 7800, scars under DCs 7801-7805, or impairment of function.

DC 7800 provides ratings for disfigurement of the head, face, or neck. Note (1) to DC 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: (1) scar is 5 or more inches (13 or more cm) in length; (2) scar is at least one-quarter inch (0.6 cm) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm); and (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm). 38 C.F.R. § 4.118 DC 7800 at Note (1).

DC 7800 provides that a 10 percent rating is warranted for a skin disorder of the head, face, or neck with one characteristic of disfigurement. A 30 percent rating is warranted for a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement. A 50 percent rating is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with four or five characteristics of disfigurement. An 80 percent rating is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes, (including eyelids), ears (auricles), cheeks, lips, or; with six or more characteristics of disfigurement. 38 C.F.R. § 4.118, DC 7800.

The Veteran is seeking an initial compensable rating for his service-connected nevi. To warrant a 10 percent rating, his service-connected nevi must produce one characteristic of disfigurement (DC 7800) or functional impairment (DC 7819). To warrant a 10 percent rating under DCs 7802-7805 the nevi must produce scar(s), and as there is no evidence of scarring due to nevi, the Board will not discuss these codes further.

In September 2009, the Veteran was afforded a VA skin disease examination. The Veteran reported to the examiner that his left facial rash began in 1968. A physical examination revealed that less than 5 percent of the Veteran's exposed areas (head, face, neck and hands) were affected and less than 5 percent of the Veteran's total body area was affected. The Veteran's treatment involved applying a topical corticosteroid 2 to 3 times per day for the past 12 months. The examiner noted that the Veteran had erythema with teleangiectatic tiny vessels on the left side of his face, a purplish red appearance on his left ear lobe and a scaly rash on his hairline. These could be characteristics of disfigurement under DC 7800 (skin texture abnormal or hypo-pigmented); however, to be characteristics of disfigurement these must cover an area exceeding six square inches. Applying common sense, a single earlobe or hairline cannot exceed six square inches; further, the Veteran has not contended and there is no indication in the record that the scaly texture or purplish color exceeded six square inches. 

In June 2016, the Veteran was afforded another VA skin disease examination. The Veteran was diagnosed with "skin nevi" in 1968. The Veteran reported to the examiner that his nevi "occasionally" flare up. The examiner indicated that the Veteran's nevi have not caused scarring or disfigurement of the head, face, or neck. The examiner also indicated that the Veteran's nevi were not treated with an oral or topical medication in the past 12 months. A physical examination revealed that the Veteran's nevi were not visible. The examiner distinguished between the Veteran's service-connected nevi and "another type of rash on the chest and scalp [that] has been diagnosed by his dermatologist as psoriasis." 

In August 2017, the Veteran was afforded a VA skin disease examination. The Veteran was diagnosed with psoriasis, seborrheic dermatitis, and eczema, which were separate and distinguishable from his service-connected nevi. The Veteran had been prescribed topical corticosteroids for seborrheic dermatitis and systemic medication for eczema. The examiner indicated that while his benign nevi were of an acute nature during service, he did not have a nevi outbreak at the time of the examination. The Veteran reported that when he does have an outbreak, it flares-up on his elbows, neck, face, ears, upper chest, and hair line. "It randomly came and went" from 1968 to 2000 and it got pretty bad in 2000. It "comes in summer and goes in the winter."

While the Veteran reports flare-ups in the summer, both of his most recent examinations were performed in summer (June and August) and showed no visible nevi. From his lay report, it appears that the last bad outbreak may have been in 2000, eight years before the appeal period. There are no reports of functional impairment during the appeal period due to nevi in the record or by the Veteran.

A preponderance of the evidence is against a finding that the Veteran's service-connected nevi result in a characteristic of disfigurement or functional impairment, even considering flare-ups. Therefore, an initial compensable rating is not warranted and the claim is denied.


ORDER

An initial compensable rating for nevi is denied.



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


